DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Antonio Galisteo Gonzalez is now the examiner of record.

Claim Objections - withdrawn
Objection to claims 14, 16, and 17 is withdrawn in view of Applicant’s amendment.

Claim Objections – new objection
Claim 12 is objected to because of the following informalities: Claim 13 recites, “total weight of the high grade material,.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 - maintained
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is maintained but has been modified to address Applicant’s amendment to claims 13, 15, 16, and 20.
e.g., pH, temperature, time, concentration, and molecular weight, including ranges, are approximations which are varied (+) or (-) by increments of 1.0 or 0.1, as appropriate, or alternatively by a variation of +/- 15 %, or alternatively 10%, or alternatively 5%, or alternatively 2%.” (Spec, paragraph [0047] under “Definitions”). Because the applicant does not clearly define the meaning of the word “about” and “at least about”, the claims are indefinite and therefore rejected.
Claim 16, which depends from claim 15, recites the limitation "high cell density" in line 1. However, claim 15 only recites, “cell density”. There is insufficient antecedent basis for this limitation in the claim.
Response to Arguments
Applicant's arguments filed December 23, 2020 have been fully considered but they are not persuasive. Applicant argues that as described in paragraph [0047, the specification provides how to interpret the term “about”. For example, “about” can be interpreted as increments of 1.0 or 0.1, or +/-5%, +/-10%, or +/-15%, including values below and above claimed ranges. Thus, the term about details how the term “about” is interpreted.
However, because the term “about” can be interpreted in several different ways, the term is indefinite. For example, taking the value 23oC, as interpreted in paragraph [0047], such temperature can be 19.45oC, 21.7oC, 22oC, 22.85oC, 22.9oC, 23oC, 23.1, 24oC, 24.15oC, 25.3oC, or 26.45oC. Therefore, a person of skill in the art would not be able to determine the metes and bounds of the claims.

Claim Rejections - 35 USC § 102 - maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, 9, 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (2017, Environ. Sci. Tech.). This rejection is maintained but has been modified to address Applicant’s amendments to the claims.
Regarding claims 1, 2, and 11, the abstract of Park discusses the use of microbes genetically modified to express lanthanide binding tags (LBTs) to extract rare earth metals (REE) from a sample by preferential binding of the REE to the LBTs. The REEs are unbound from the cells by washing with citrate (Park, pg 13,472, “For desorption, the cells were washed once with an equal volume of 10 mM MES pH 6 then eluted with 1.5 mL of 5 mM citrate pH 6.”). Regarding the tunable solutions limitation, the specification of the present application states that, “In some embodiments, the tunable solution comprises … a buffer” (specification, paragraph [0097]) and further stating, “Examples of buffer solutions include phosphate, 2-ethanesulfonic acid (MES),…citrate,…” (Specification, paragraph [0101]). Citrate is also an organic acid, which is one possible tunable solution according to the applicant’s specification (paragraph [0100], “In some embodiments, the tunable solution comprises organic acids which include any acidic compound derived from an organic compound.”) The phrase “tuning a concentration” in claim 2 can be construed merely as using a particular concentration (e.g. of citrate and other buffer components) capable of separating the REEs from the microbe-REE complex. Thus, in using such a concentration, Park 
Regarding claim 3, the phrase “where the REEs are simultaneously adsorbed and desorbed from the at least one REE binding ligand” is interpreted as meaning that the binding of REE by the ligand binding molecule is reversible (as something cannot be adsorbed and desorbed from the same binding site at exactly the same time). Park states, “the reversibility and fast kinetics of adsorption enable an efficient metal extraction process, adsorption-while the ability of cells to withstand multiple desorption cycles avoids the need for frequent cell-regeneration…” (pg 13,471, middle of the right column). 
Regarding claim 6 which recites a temperature limitation of “about 23oC to about 100oC,” Park states that, “E. coli and C. crescentus cells were incubated at an OD600 of 0.25 in a solution containing 10 mM MES pH 6.0, 10 mM NaCl, and Tb3+ varying concentrations (0-400 µM) for 30 min at RT [‘room temperature’] prior to centrifugation at 20, 000g for 8 min.” (Park, right column, first paragraph, pg 13472).
Regarding claims 8 and 9, Park uses microbes engineered to express dLBTs (Park, first methods paragraph, pg 13472, “adjacent copies of dLBT (double-LBT)”; see also Park, Table 1, pg 13475, showing “Eluent from E. coli dLBTx8”).
Regarding claim 13, the specification of the present application does not explicitly define the terms high and low grade, only stating that in some embodiments “the REE-containing material is a low grade material wherein the REEs are present in less than about 2 wt% of the total weight of the low grade material. In other embodiments, the REE-containing material is a high grade material, wherein the REE are present in 
Regarding claim 14, Park (Fig. 3, pg 13475) shows the concentrations and fractions by mass of various REEs desorbed from the cell surface. Claim 14 of the present application states that “at least one REE is separated relative to any other REE” by a range of “at least about 10% … or at least about 100%.” As shown in Park, Fig. 3(c), multiple REEs show several fold difference in the mass of REE purified from the original leachates, which matches this limitation in claim 14.
Response to Arguments
Applicant's arguments filed December 23, 2020 have been fully considered but they are not persuasive. Applicant argues that Park does not teach preferential separation of individual REEs, specific groups of REEs, and/or REEs adjacent to each other on the periodic table. Park focuses on separating REEs from enriched materials and fails to disclose separating REEs from other REEs. Park teaches that is difficult to separate REEs from other REEs. Their system has the potential to achieve preferential separation of REEs. Applicant, on the other hand, has shown that the claimed methods can result in the separation of REEs adjacent to each other in the periodic table.
However, the claim only requires separating REEs from a material containing RREs. Park teaches such limitation. Park teaches binding of Tb3+ from solutions and lanthanide REEs from acid leachate of core samples. Therefore, Park teaches .

Claims 1-6, 8-16, 18, and 20, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiao et al. 2018 (US 2018/0195147 A1). This rejection is maintained but has been modified to address Applicant’s amendments to the claims.
Regarding claim 1, Jiao 2018 teaches all of the limitations of claim 1, stating that, “For studying adsorption/desorption cycling, cells were incubated in Th binding solution containing 150 mM CaCl2 and luminescence was measured after 20 min. Citrate was added to 5 mM for 5 min before cells were centrifuged at 20 000 g for 8 min. Th3+ in the supernatant was quantified as described above.” (Jiao, paragraph [0132]) Jiao teaches that, “Eu3+, Dy3+, and Yb3+ were all effective competitors of Tb3+, with binding affinities of -3 µM, whereas Y3+ and Nd3+ were slightly poorer competitors. La3+ and Ce3+, with the largest atomic radii among REEs, were the weakest substrates for LBT.” (Jiao, paragraph [0130]). Therefore, since Jiao purified multiple REE’s with LBT. Therefore, because all steps of claim 1 are taught in Jiao, claim 1 is anticipated and rejected.
Regarding claims 2, 3, and 11, Jiao teaches that, “The binding of REE to the genetically engineered microbes can be reversible. In some embodiments, at least a portion of the REE in the microbe-REE complex is desorbed (i.e., removed or separated) from the microbes. Non-limiting examples of suitable methods include acid treatment (e.g., sulfuric acid/HNO3 and HCl), citrate, acetate, gluconate, and heat treatment. In a preferred embodiment, the removal step is performed by acid-stripping. In another preferred embodiment, wherein the removal step is performed using an 
Regarding claims 4, 5, and 10, Jiao teaches an “adsorption/desorption cycling” (Jiao, paragraph [0132]). Jiao also teaches repetitions of steps (a), (b), and (c) in Fig. 4 (“Tb Extraction Cycle”), where Jiao uses different aliquots of microbes/REE-containing material each time, and different concentrations of citrate in each aliquot. (See paragraph [0040] stating, “FIGS. 4A-4D show citrate-mediated REE desorption. (FIG. 4A) REE desorption and recovery were performed by preloading d.LBTx4 cells with 10 µM Tb3+ in the presence or absence of 150 mM Ca2+ followed by the addition of increasing concentrations of citrate, gluconate or acetate. (FIG. 4B).”) Therefore, claims 4, 5, and 10 are rejected as anticipated.
Regarding claim 6, Jiao teaches that, “[v]aried temperature (e.g., ambient to 80° C.) flow experiments will test how temperature will affect biofilm stability and REE adsorption/desorption…” (Jiao, paragraph [0144], page 14 right column). Claim 6 states that the temperature for the microbe-REE complex formation is between about 23o C and about 100o C. In addition, typical room temperature is “about” 23o C. Therefore, claim 6 is rejected as anticipated.
Regarding claims 8 and 9, Jiao teaches that “the copy number of dLBT within RsaA was increased exponentially up to 8 copies resulting in strains dLBTx2, dLBTx4, lA) and dLBTx8.” (Jiao, paragraph [0119]). Therefore, claims 8 and 9 are rejected as anticipated.

Regarding claim 14, Jiao teaches that desorbed REE are present in various eluates at concentrations at least about 10-100% relative any other REE, non-REE component, and/or any other element. (See Jiao, Figures 10A-B, showing fold differences in purified REEs and other components. See also Jiao, specification paragraph [0046]). 
Regarding claim 15, Jiao teaches that, “The genetically modified microbes provided herein may be encapsulated in both single and double emulsion modes (FIG. 14)” and that “[b]acterial-loaded hydrogel capsules/particles were produced…” (Jiao, paragraph [0145]). Jiao teaches that the binding is performed at a concentration of at least about 108 cells/mL. Jiao notes that, “the genetically engineered microbes are bound (i.e., embedded) within or to the surface of a bead. (Jiao, paragraph [0099]). Therefore, claim 15 is rejected as anticipated.
8 cells/mL. (Jiao, paragraph [0137]) stating, “Strain dLBTx4 and control cells and E. coli lpp-ompA-dLBTx8 and control cells were used at a density of 8x108 cells/ml.”) As indicated by Applicant, all values are to be interpreted as about, which includes +/-15%. 8x108 cells/ml falls within 15% of 109. Therefore, claim 16 is rejected as anticipated.
Regarding claim 18, Jiao teaches a bead with genetically engineered microbes for REE separation emulsified with one other component wherein the bead has a “high cell density of the genetically engineered microbes of at least 20 wt% of the total weight of the bead.” Jiao teaches that the bacterial beads comprise bacterial powder mixed in water, 10 wt% PEG diacrylate, 1 wt% crosslinker and 1 wt% photoinitiator (paragraph [0145]). Therefore, 88 wt% of the bead is bacteria. Regarding claim 20, Jiao also teaches the use of dLBTs on these cells (Jiao, claim 1). Last, Jiao teaches the binding of cells to beads (Jiao, page 1, paragraphs [0024-0025], “[0024] in some embodiments, the genetically engineered microbes are attached to a solid support. [0025] in some embodiments, the solid support comprises a column, a membrane, or a bead.).”) Therefore, because all of the limitations of claims 18 and 20 are present in Jiao, claims 18 and 20 are rejected as anticipated.
Response to Arguments
Applicant's arguments filed December 23, 2020 have been fully considered but they are not persuasive. Applicant argues that Jiao does not teach separating REEs from other REEs. However, as indicated above, the claim only requires separating REEs from REE containing materials, which is taught by Jiao.

However, claim 15 only requires providing the microbes, emulsifying the microbes with another component to form microdroplets, and polymerizing the microdroplets. Such steps are taught by Jiao. Jiao teaches a bacterial suspension mixed with PEGDA, a crosslinker and a photoiniator (paragraph [0145]) and PDMS as the oil (paragraph [0102]). The droplets formed are cured under UV light. Therefore, Jiao teaches the limitations of claim 15.
Regarding claim 18, as shown above, Jiao teaches that the microbes comprise 88 wt% of the bead, based on the weights of the other components.

Claim Rejections - 35 USC § 103 - maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Jiao et al. (US 10196708 B2) in view of Barker et al. (US 20200048732 A1). This rejection is maintained.
Claim 7 depends from claims 1 and 4. Jiao teaches bacteria expressing dLBTs used for the extraction of REE. This extraction is being interpreted as involving multiple and repeated steps (see paragraph 21 above for explanation and rationale).
Jiao does not teach that the tunable solution in step (b) of claim 1 has a different temperature than that of step (a).
Barker teaches that a change in temperature can be used to promote desorption of a target metal from a microorganism. (Paragraph [0151], “Additionally or alternatively, other conditions such as a change in oxidation-reduction potential or temperature may be used to promote desorption of the target metal.”).
It would have been obvious to a person of skill in the art, prior to the effective filing date, to combine the teachings of Jiao and Barker in order to increase the effectiveness of the desorption of metal bound to bacteria. Doing so would likely increase the yield of purified metal and improve efficiency of the metal extraction procedure. 
Response to Arguments
Applicant's arguments filed December 23, 2020 have been fully considered but they are not persuasive. Applicant argues that Baker does not cure the deficiencies of Jiao. However, the examiner has already addressed Applicant’s arguments as they apply to Jiao.

s 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2017, Environ. Sci. Tech.) in view of Shirazi et al. (WIPO 2017/136561 A1). This rejection is maintained but has been modified to address Applicant’s amendment canceling claim 19.
Park 2017 teaches the preparation and use of microbes expressing dLBTs to purify REEs from a mix or solution (abstract). Park 2017 teaches the culture of these microbes at a density of about 1x10^8 cells/mL (pg 13,472, last paragraph, right column) and an adsorption capacity of about 3-30mg REE per gram bacteria (Park, Figure 2, pg 13,474).
Park 2017 does not teach the use of a bead or the placement of the microbes expressing dLBTs on a bead.
Shirazi teaches the use of microorganisms encapsulated within beads for the use of purifying ammonia in wastewater treatment. The microbes (which can be genetically modified, Shirazi, paragraph 00120) are embedded in a matrix (in one embodiment a bead, Shirazi, paragraph [0091]) made with a desired polymer (which can be an emulsion, see Shirazi, paragraph [00107], “The mixed media may comprise miscible or immiscible liquid phases.”) and the microorganisms are entrapped within the matrix as the polymer polymerizes around the cells (Shirazi, paragraphs [0029, 00110-00111]). Regarding the limitation of “least about 20 vol% or more of the total volume of the bead”, Shirazi teaches in Example 1 a “Volume parts Microorganism culture per 100 parts of Precursor Solution” of 28 as well as “Volume parts Polymer Solution per 100 parts Precursor Solution” of 72 (Shirazi, Table 1, Row 1, page 41).

It would have been obvious to a person of skill in the art, prior to the effective filing date, to combine the microbes expressing lanthanide binding tags taught by Park with the encapsulation and immobilization of microbes taught by Shirazi because doing so provides numerous advantages over free culture of the microbes, including the ability to quickly respond to changes in the concentration of the target substrate, enhanced ability to scale up or down to adjust to different bioreactors, the creation of stable, non-replicating populations of microbes with sustained activity level over time, etc. (see Shirazi, paragraph [0088] for a summary of the benefits Shirazi discusses, and paragraphs [0080-0089] for in depth discussion).
Response to Arguments
Applicant's arguments filed December 23, 2020 have been fully considered but they are not persuasive. Applicant argues that Park in view of Shirazi do not teach or suggest the steps of claim 15. However, Park teaches working solutions of microbes of 8x108 cells/ml, and Shirazi teaches providing microbes, emulsifying the microbes with a polymer, and polymerizing the beads. Therefore, it would have been obvious to form beads having 8x108 cells/ml using the method of Shirazi.
Regarding claim 18, Applicant argues that although Shirazi teaches 28 parts per 100 parts of volume, such solution merely teaches the amount in the precursor solution 

Double Patenting - maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 6, 8, 9 and 11, 13-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 14 of U.S. Patent No. 10,196,708. Although the claims at issue are not identical, they are not patentably distinct from each other because, in view of U.S. Patent No. 10,196,708 and Park et al. (2017, Environ. Sci. Tech.) the claims of the present application would have been obvious to a person of skill in the art prior to the effective filing date of the present application. This rejection is maintained but has been modified to address Applicant’s amendment canceling claims 12 and 19.
Regarding claims 1, 2, 3, 6, 8, 9, 11, and 13-14, claim 14 of the ‘708 patent teaches a method for extracting REE by using microbes genetically engineered to express 2-6 copies of dLBTs to contact material containing REE, bind the REE from the material, 
The ‘708 patent does not explicitly teach the tuning or use of one or more tunable solutions to remove the REE from the microbe-REE complex. Nor does the ‘708 patent teach the specific limitations of claims 11, 13, and 14. 
Regarding claims 1-3, 8, 9, and 12, Park teaches microbes genetically engineered to express dLBTs being used to extract REEs and uses a solution “tuned” to do so. The REEs are unbound from the cells by washing with citrate (Park, pg 13,472, “For desorption, the cells were washed once with an equal volume of 10 mM MES pH 6 then eluted with 1.5 mL of 5 mM citrate pH 6.”). As far as what constitutes a tunable solution, the specification of the present application states that, “In some embodiments, the tunable solution comprises … a buffer” (specification, paragraph [0097]) and further stating that “examples of buffer solutions include phosphate, 2-ethanesulfonic acid (MES),…citrate,…” (Specification, paragraph [0101]). Citrate is also an organic acid, which is one possible tunable solution according to the applicant’s specification (paragraph [0100], “In some embodiments, the tunable solution comprises organic acids which include any acidic compound derived from an organic compound.”) The concentrations of the buffer in Park was the concentration they “tuned” to achieve the desired results.
Regarding claim 6, Park teaches the incubation of step (a) in a tunable solution at room temperature (which is typically about 23o C (see “for 30 mint at RT”, Park, right column, first paragraph, pg 13472).

Regarding claim 13, the specification of the present application does not explicitly define the terms high and low grade, only stating that in some embodiments “the REE-containing material is a low grade material wherein the REEs are present in less than about 2 wt% of the total weight of the low grade material. In other embodiments, the REE-containing material is a high grade material, wherein the REE are present in greater than about 2 wt% of the total weight of the high grade material.” (Specification, paragraph [0122]). As there is not a clear limiting definition of “low grade” or “high grade” in the spec. and because Park was able to separate REE from “Round Top Mountain leachate” (Park, last paragraph, pg 13,472), the starting material used by Park could be considered “low grade”.
Regarding claim 14, Park (Fig. 3, pg 13,475) shows the concentrations and fractions by mass of various REEs desorbed from the cell surface. Claim 14 of the present application states that “at least one REE is separated relative to any other REE” by a range of “at least about 10% … or at least about 100%.” As shown in Park, Fig. 3(c), multiple REEs show several fold difference in the mass of REE purified from the original leachates, which matches this limitation in claim 14.
It would have been obvious to a person of skill in the art, prior to the effective filing date of the present application to combine the teachings of the ‘708 patent with the teachings of Park in order to improve the efficiency and yield of REEs from the microbes.


Regarding claims 15-18, and 20, claims 13 and 14 of the ‘708 patent teach the use of a bead with bound or embedded genetically modified microbes expressing dLBTs attached in addition to the limitations mentioned above for claim 14.
Claim 13 of the ‘708 patent does not explicitly teach the preparation of a bead with via emulsification with microbes on the surface or embedded within the bead. The ‘708 patent does not teach the adsorption, density, or proportional limitations described in claims 16-19 of the present application.
Park 2017 teaches the preparation and use of microbes expressing dLBTs to purify REEs from a mix or solution (abstract). Park 2017 teaches the culture of these microbes at a density of about 1x10^8 cells/mL (pg 13,472, last paragraph, right column) and an adsorption capacity of about 3-30mg REE per gram bacteria (Park, Figure 2, pg 13,474).
Park 2017 does not teach the use of a bead or the placement of the microbes expressing dLBTs on a bead.
Shirazi teaches the use of microorganisms encapsulated within beads for the use of purifying ammonia in wastewater treatment. The microbes (which can be genetically modified, Shirazi, paragraph 00120) are embedded in a matrix (in one embodiment a bead, Shirazi, paragraph [0091]) made with a desired polymer (which can be an 
It would have been obvious to a person of skill in the art, prior to the effective filing date, to combine the microbes expressing lanthanide binding tags taught by the ‘708 patent and Park as discussed above with the encapsulation and immobilization of microbes taught by Shirazi because doing so provides numerous advantages over free culture of the microbes, including the ability to quickly respond to changes in the concentration of the target substrate, enhanced ability to scale up or down to adjust to different bioreactors, the creation of stable, non-replicating populations of microbes with sustained activity level over time, etc. (see Shirazi, paragraph [0088] for a summary of the benefits Shirazi discusses, and paragraphs [0080-0089] for in depth discussion).
Response to Arguments
Applicant's arguments filed December 23, 2020 are not substantive as they apply to this rejection. Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636